Citation Nr: 0843779	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1963 to February 1968.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied service connection 
for PTSD.  The RO in Wichita, Kansas currently has 
jurisdiction over the veteran's claim. 

Issues not on appeal

In the above-mentioned April 2003 decision, the RO also 
denied the veteran's claims of entitlement to service 
connection for a skin condition, fatty lipoma (claimed as 
"stomach lumps"), coronary artery disease and bilateral 
hearing loss.  The veteran's October 2003 notice of 
disagreement indicated that he wished to appeal those issues 
and a statement of the case (SOC) was issued by the RO in 
December 2005 which addressed those claims.  However, the 
veteran's January 2006 substantive appeal addressed only the 
issue of entitlement to service connection for PTSD.  See 38 
C.F.R. § 20.202 (2008) [if a SOC lists several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all issues or must specifically 
identify the issues being appealed].

Accordingly, an appeal was not perfected as to the issues of 
entitlement to service connection for a skin condition, 
lipoma, coronary artery disease and/or bilateral hearing 
loss, and those issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 10, 2002, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."     

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining evidence 
necessary to support his claim, including "medical records, 
employment records, or records from other Federal agencies." 
With respect to private treatment records, the letter 
informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.   

In the December 2002 letter the RO requested specific details 
concerning the veteran's claimed PTSD, and included a PTSD 
questionnaire for him to complete and return.

The Board notes that the December 2002 letter specifically 
informed the veteran: "It's still your responsibility to 
support your claim with appropriate evidence."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1) and (2) veteran status and existence of a 
disability are not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the veteran's 
claimed PTSD.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), connection between the veteran's service and 
the claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  Because, as discussed 
below, the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

It is clear that the veteran's through his attorney is aware 
of his obligations to support his claim with evidence.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) [holding 
that an appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, private medical records and provided him with a VA 
examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran is represented by a seasoned attorney.  
He has declined to exercise his option of presenting 
testimony at a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).


Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service  
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

With respect to element (1), a current diagnosis of PTSD, the 
veteran has been diagnosed with PTSD on several different 
occasions.  Consequently, element (1) of 38 C.F.R. § 3.304(f) 
has been met.  

With respect to element (2), stressor, either combat status 
must be established or non-combat stressors must be 
corroborated.  

The veteran reported to the December 2002 VA examiner that he 
was actively engaged in combat.  He specifically stated that 
he volunteered to be a door gunner on a helicopter and that 
he was shot at while performing this duty.  He also contends 
that his base came under attack and that he was fired upon 
and fired back. 

The veteran did not receive any decorations or awards 
indicative of combat status.  His service personnel and 
medical records are negative for any indication of combat 
status or combat injuries.  His military occupational 
specialty (MOS) was that of a cook, a specialty which is not 
associated with combat.  

The veteran has been less than specific regarding his alleged 
combat stressors.    
He has indicated that he volunteered to serve as a door 
gunner and was shot at.  
The veteran has not provided basic specifics, such as the 
unit involved, the location or an approximate date.  

The veteran has indicated that his base camp came under 
attack "three or four times."  He has alleged that during 
these attacks he was shot at and returned fire.  However, he 
has not provided the name of the base or an approximate date 
for any of these attacks.  

In December 2002, the RO requested that the veteran complete 
a PTSD questionnaire in order elicit the facts necessary to 
verify the veteran's alleged stressors.  He failed to do so.

Given the veteran's MOS of cook and the lack of any objective 
evidence of participation in combat in the veteran's military 
records, the Board finds his statements in this regard to be 
incredible and utterly lacking in probative value.  
The Board accordingly finds that combat status has not been 
demonstrated in this case.  

Since combat status has not been demonstrated, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.

In addition to the purported stressors of volunteering as a 
door gunner and being involved in repelling several attacks 
on his base, the veteran claims to have witnessed soldiers 
trying to assemble body parts in order to establish as much 
of a person as they could.  The lack of detail the veteran 
has provided with respect to this stressor makes verification 
impossible.

In sum, the veteran has reported a number of unverifiable 
stressors from service.  As was explained above, these cannot 
serve as a basis for the grant of service connection for 
PTSD.  Accordingly, with no proof of an in-service stressor, 
element (2) of 38 C.F.R. § 3.304(f) is not met, and the claim 
fails on this basis.

For the sake of completeness the Board will address the 
remaining element of 38 C.F.R. § 3.304(f), medical evidence 
of a nexus between the veteran's PTSD and his claimed PTSD 
stressors, the evidence of record contains a statement from 
the December 2002 VA examiner who indicted that the veteran 
has PTSD from childhood trauma and combat experiences.  This 
statement relies solely on the above-mentioned uncorroborated 
stressors as reported by the veteran.  The nexus opinion, 
based on uncorroborated statements of the veteran, is lacking 
in probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant].  Therefore, element (3) is also 
not met and the claim fails on that basis as well.

Conclusion 

For the reasons set out above, the Board has determined that 
the criteria for the establishment of entitlement to service 
connection for PTSD have not been met.  A preponderance of 
the evidence is against the veteran's claim.  The benefit 
sought on appeal is therefore denied.  

Additional comments

In his substantive appeal dated September 2005, the veteran, 
through his attorney, attempted to indicate that the facts of 
this claim give rise to a so-called "presumption of service 
connection", citing Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004).  Specifically, the veteran's representative 
points to a 1965 diagnosis of situational anxiety as proof of 
an in-service mental disease.  He argues that such a 
diagnosis automatically entitles the veteran to benefits.  

The Federal Circuit in Shedden held that under 38 U.S.C. § 
105, in-service diseases or injuries are presumed to have 
been incurred in the line of duty rather than as a product of 
misconduct.  See Thomas v. Nicholson, 423 F.3d 1279 (Fed Cir. 
2005) citing Shedden at 1166 [section 105 creates a 
presumption of service connection for injuries that occur 
during active duty unless evidence establishes that the 
injury was the result of the person's own misconduct].  Here, 
misconduct is not at issue, so the Federal Circuit's holding 
in Shedden is not applicable in this case.

Contrary to the argument made by the veteran's 
representative, the Federal Circuit stated that "the mere 
fact that a serviceman has suffered a service-connected 
disease or injury does not automatically lead to compensation 
for future disabilities."  See Shedden at 1166.  There is 
nothing in the Federal Circuit's holding that can be 
interpreted as eliminating the requirements of section 
3.304(f). 

Furthermore, the medical evidence indicates that the veteran 
was diagnosed with situational anxiety in response to being 
reprimanded for failing an equipment inspection.  The veteran 
has not indentified this incident as an in-service stressor 
and such an event hardly qualifies as a "traumatic event in 
which . . . the [veteran] experienced, witnessed or was 
confronted with . . . actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others...." See  DSM-IV, p.427; see generally 38 C.F.R. 
§ 4.125(a) (2008).  Critically, the situational anxiety 
diagnosis was not in any way associated with the now-claimed 
stressors.  

The veteran's claim is being denied based on a lack of 
credible evidence that an in-service stressor occurred and 
the lack of a medical nexus linking a diagnosis of PTSD to an 
in-service stressor.  Such situation is not within the ambit 
of Shedden.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


